Citation Nr: 0512168	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to an increased evaluation for status post 
left knee medial meniscectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran was scheduled to provide testimony before various 
panels including Veteran Law Judges in November 1999, July 
2000 and May 2002.  In a June 2002 written response to his 
latest request to delay a hearing until he could provide 
additional witness information with regard to stressors, a 
Deputy Vice Chair indicated that under 38 C.F.R. § 20.702(d), 
certain guidelines were in place for rescheduling a hearing, 
and absent additional evidence, there did not appear to be 
good cause for such a further delay and rescheduling in his 
case.

In July 2002, the Board denied the veteran's claim with 
regard to whether new and material evidence had been 
submitted to reopen claims for entitlement to service 
connection for biceps tenosynovitis, degenerative disc 
disease of the cervical spine, herpes stomatitis and a low 
back condition.

In July 2002, pursuant to regulations then in effect, the 
Board endeavored on its own initiative to develop the claim 
with regard to the also then pending issues as shown on the 
front page of this decision.

However, in the interim, the pertinent regulations were 
changed, and the Board was required to remand the case for 
such development in a decision in June 2003, the pertinent 
parts of which will be delineated below.

The case has now been returned to the Board for further 
appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

REMAND

In the prior remand, the Board delineated the requirement 
prescribed by the VCAA.  

The Board also noted that in July 2002, the Board had 
requested that VA treatment records be obtained in connection 
with the veteran's claim for service connection for PTSD; in 
November 2002, those VA treatment records were received at 
the Board. 

In March 2003, the Board informed the veteran that there had 
been a change in the law with respect to claims for service 
connection for post-traumatic stress disorder based upon 
personal assault and provided him with the provisions of the 
new law.  Two months later, the veteran asked for additional 
time to submit evidence. 

The Board also noted that further development was necessary 
in other areas.  Specifically, in addition to notifying the 
veteran of the VCAA provisions, he was to be asked to 
identify his alleged in-service stressors, and clarify that 
information he had previously given.  After communications 
from the veteran, an effort was made to verify certain 
stressors with the pertinent service authorities, 
specifically the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

These incidents related to his having been in fear for his 
life at a stated Air Force Base when assaulted by a Cuban 
American airman named FQ in May 1976; and being in fear for 
his life when he refused to deal drugs for a Colombia 
airmen's family in Los Angeles.  

The service department responded that if an investigation had 
taken place at the time of the alleged conduct, this report 
would have been destroyed after 15 years.  There was no other 
collateral record of the incident.  The only suggestion was 
that additional information might be in his official 
personnel folder.

The Board's remand also asked that a request be made for the 
complete 15-page report of examination from Dr. R. E. R., 
Ph.D., dated February 25, 1993.  A letter was sent by the RO 
for such records, but it is not shown that there was any 
response.

Clinical records in the file reflect that the veteran has 
been diagnosed with several acquired psychiatric disorders 
including anxiety and PTSD.  It is also noted that in 
addition to the alleged stressors in service, he had 
experienced a number of traumas since service including one 
incident when he was hit by some sort of vehicle.  Some 
records in the file, including an occupational assessment, 
appear to indicate that this most recent "scary" incident 
was of an industrial nature, although the details are 
unclear.

Pursuant to the Board's remand, after the requested 
development, the veteran was to be afforded a VA psychiatric 
evaluation to determine whether the veteran has a psychiatric 
disorder, to include PTSD, that is attributable to service.  
The examiner was to review the claims file prior to examining 
the veteran and so state; and was asked to respond to a 
number of very specific questions.  Such an examination was 
not apparently undertaken nor is there evidence to show that 
it was scheduled. 

The Board would also note that from a basic adjudicative 
standpoint, even if the veteran's service experiences were 
not the sole cause of his post-service psychiatric problems, 
consideration must be given to the secondary impact.  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  The Court has held that 
when aggravation of a veteran's non- service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  This adjudicative concept has not been addressed 
in this case.

The Board's remand also provided that veteran be afforded a 
VA orthopedic examination to determine the current severity 
of his service-connected left knee, and delineated certain 
considerations to be addressed therein.  It is noted that the 
veteran has apparently had more recent knee trauma, although 
there is nothing to show that symptoms relating to his knee 
are distinguishable from one another based on the specific 
traumatic incident.  

It is also noted from a review of the file that the veteran 
has a history of both instability with pain and motion 
limitations, and arthritic impairment in the knee.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  It is not shown by the current evidence of record 
that any of these considerations have been fully given to the 
rating of his claim.

Furthermore, the record shows that in correspondence dated 
September 28, 2004, the veteran was informed [in a document 
sent to a post office box with his first name shown as last 
name, to a location shown as "Downey, Downey", with no 
state cited], that he was to appear for an appointment at a 
given location at 10:30 AM on September 28, 2004, the same 
date as the letter.  A notation was subsequently made in the 
file that he had not shown up for the examination.  The Board 
must conclude that even if he was duly notified, it may not 
have been with appropriate notice and due process to fulfill 
any obligation incumbent on VA for due process.  

Parenthetically, it is noted that in the past the veteran has 
been described as homeless and whether he in fact ever 
received the abovecited correspondence is questionable. 

The Board finally noted that where remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, only a 
modest amount of required development has taken place 
pursuant to the Board's remand, and significant gaps remain 
in both substantive and procedural due process.  The Board is 
required by regulation and Court mandate to return the case 
for such development.

Given the circumstances above, the Board has no choice but to 
remand the case for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board would note that he is 
free to submit additional information or 
witnesses to his alleged stressors.  
However, given the evidence of record, 
[and the additional collateral search 
herein for a 201 file], his own providing 
of additional stressor information is no 
longer paramount to his claim.  He need 
not be unduly concerned if he is unable 
to locate such individuals since for 
purposes of further psychiatric 
evaluation at least, stressors could 
conceivably be temporarily stipulated.

The RO should follow-up on the request 
for the complete 15-page report of 
examination from Dr. R. E. R., Ph.D., 
dated February 25, 1993.  

And the RO should ask the service 
department for the veteran's complete 201 
record which should be added to the 
claims file.    

2.  Regardless of what evidence is or is 
not secured from the abovecited requests, 
the veteran should be scheduled for a 
psychiatric evaluation to determine the 
exact nature and extent of all 
psychiatric disorders in, during, and 
since service and their proper 
diagnosis(es).  The examiner must have an 
opportunity to review the claims file 
prior to examining the veteran and should 
so state.  

The examiner should opine as to the 
etiology of the veteran's psychiatric 
disorders and whether it is at least as 
likely as not that any of his psychiatric 
diagnosis(es) are related to service 
complaints or incidents, or may be so 
presumed.  If the veteran's alleged in-
service experiences had any role or 
impact whatsoever in post-service 
psychiatric problems, this must be 
clarified pursuant to 38 C.F.R. § 3.310 
and Allen, op. cit.  All opinions should 
be substantiated with evidence in the 
claims file and in accordance with sound 
medical principles.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee.  All necessary tests 
and studies, including x-rays and range 
of motion studies (in degrees) should be 
performed and reported.  The examiner 
should be specifically requested to 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected status post 
left knee medial meniscectomy.  All 
pertinent considerations delineated above 
should be addressed by the examiner.

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion as to the 
extent that pain could significantly 
limit functional ability of the knee 
joint during flare- ups.  The examiner 
should also be requested to determine for 
each muscle group and joint whether, and 
to what extent, it exhibits weakened 
movement, excess fatigability, and/or 
incoordination.  Any opinion expressed 
should be accompanied by a written 
rationale.

In the case of both examinations, the 
veteran should be given adequate advance 
time to prepare to present himself to 
attend the examinations.  If there is 
difficulty communicating with him 
particularly because of a lack of a 
stable residence address, his 
representative may be able to help.  In 
any event, all attempts to notify him 
should be annotated in the file.

4.  The Board would also note that the 
purpose of the examinations requested in 
this remand is to obtain information or 
evidence (or both) which may be 
dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the 
requested VA examinations may result in 
an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 
(1991).

5.  The case should then be reviewed by 
the RO to include assurance of compliance 
with all VCAA notifications as required.  

If the decision remains unsatisfactory to 
the veteran, an SSOC should be issued, 
and the veteran and his representative 
should be given the chance to respond.  
The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


